DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The double patenting rejection has been withdrawn due to a terminal disclaimer filed and approved in the application file.
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.
Applicant argues that “Hull does not teach that cure compensation means overexposing said boundary portion” but this is not found persuasive. The claim is rejected by the combination of Fong and Hull. Fong teaches “Border Overcure 0.009 inch” Table 2, which alone meets the claimed overexposing said boundary region. Hull teaches boundary vectors are drawn to cure a desired depth of material but also cure a finite width of material at the edge of the objects, see Col. 43, lines 10-15. Hull teaches cure compensation is done only to boundary vectors; hatch and fill are determined after compensation is completed, see Col. 45, lines 15-22, Fig. 30J, 31S, and 32a-b. Thus the combination clearly meets the step of curing a boundary region more than other regions.
Applicant argues that “any reduction in distortion is provided during the layer- by-layer production, not during a subsequent baking step” but this is not found persuasive. The claimed steps are identical to the those taught by Fong and Hull: light exposure of a boundary followed by baking (“postcuring”). Fong alone teaches a border overcure followed by a postcuring [0084]. As shown in the rejections of claims 2-6, the regions claims to be borders that are overcured are taught by Fong and Hull. Thus the last limitation of claim 1 merely recites the intended outcome of the method: to reduce distortion in the final product. Both Fong and Hull must inherently achieve the same outcome because the same steps are followed in the same order, see MPEP 2112.01. Applicant has provided no evidence that the claimed method produces substantially different results (ex. improved distortion reduction). Thus, the prima facie case of obviousness has not been overcome, see MPEP 2112(V). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US 2003/0198824 A1) in view of Hull (US 5,059,359).

Regarding claim 1, Fong meets the claimed a method of making a three-dimensional object ([0008]) from a light polymerizable dual cure resin, ([0010]-[0011]) comprising the steps of: (a) producing a green intermediate object ([0090]) by light polymerization of said light polymerizable dual cure resin in a stereolithography process; ([0089]) (i) said intermediate object comprising a body portion and a circumferential boundary portion included in at least part of said body portion; (“Border Overcure 0.009 inch” Table 2) (ii) said stereolithography process including overexposing said boundary portion, as compared to the exposure of said body portion, with light; ([0097]) (b) cleaning said intermediate object; (rinsed [0090]) and then (c) baking said intermediate object to produce said three-dimensional object, (postcuring [0084]).
Fong does not explicitly teach wherein said circumferential boundary portion is configured to reduce distortion of said three-dimensional object during said baking step.
Fong teaches fill cure depths are tightly spaced vectors drawn on the regions of the part that form upfacing or downfacing surfaces, [0095].
Hull teaches boundary vectors are drawn to cure a desired depth of material but also cure a finite width of material at the edge of the objects, see Col. 43, lines 10-15. Hull teaches cure compensation is done only to boundary vectors; hatch and fill are 
determined after compensation is completed, see Col. 45, lines 15-22, Fig. 30J, 31S, and 32a-b. Hull teaches an interface computer 4 where the object data is manipulated to optimize the data and provide output vectors which reduce stress, curl and distortion, Col. 11, lines 55-60. Hull teaches post processing including heat curing to complete polymerization, see Col. 21, lines 25-30. Thus the process of Fong in combination with Hull meets the claimed wherein said circumferential boundary portion is configured to reduce distortion of said three-dimensional object during said baking step.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the Border Overcure technique of Fong with the cure compensations to boundaries taught by Hull in order to reduce stress, curl and distortion, Col. 11, lines 55-60.


Regarding claim 2, Fong as modified by Hull meets the claimed wherein said circumferential boundary portion is interrupted or perforated. (Hull teaches cure compensation is done only to boundary vectors; hatch and fill are determined after compensation is completed, see Col. 45, lines 15-22, Fig. 31s, annotated below). 





    PNG
    media_image1.png
    700
    1192
    media_image1.png
    Greyscale


Regarding claim 3, Fong as modified by Hull meets the claimed, wherein said circumferential boundary portion is uninterrupted. (Fong teaches a “Border Overcure 0.009 inch” in Table 2, and does not teach interruptions to the borders. Hull teaches boundary vectors are drawn to cure a finite width of material at the edge of the objects, see Col. 43, lines 10-15, Fig. 32A-B.) 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 4, Fong as modified by Hull meets the claimed, wherein said circumferential boundary portion comprises a surface edge portion. (Hull, Fig. 31s, annotated above).

Regarding claim 5, Fong as modified by Hull meets the claimed wherein said circumferential boundary portion comprises an internal boundary portion. (Hull, Fig. 31s, annotated above).


Regarding claim 6, Fong as modified by Hull meets the claimed wherein said circumferential boundary portion comprises a combination of at least one surface edge portion and at least one internal boundary portion. (Hull, Fig. 31s, annotated above).


Regarding claim 10, Fong meets the claimed method of making a plurality of dimensionally uniform three-dimensional objects  (machine was used to prepare 10 objects, [0103]) see from a light polymerizable dual cure resin, the method comprising the steps of: (a) producing green intermediate objects([0090])  by light polymerization of said light polymerizable dual cure resin in a stereolithography process; ([0890]) (i) each said intermediate object comprising a body portion and a circumferential boundary portion included in at least part of said body portion; (“Border Overcure 0.009 inch” Table 2) (ii) said stereolithography process including overexposing said boundary portion, as compared to the exposure of said body portion, with light; ([0097])  (b) cleaning said intermediate objects; (rinsed [0090])  and then (c) baking said intermediate objects to produce said three-dimensional objects; (postcuring [0084])
Fong does not explicitly teach said circumferential boundary portion configured to enhance dimensional uniformity of said three-dimensional objects by reducing distortion of each said three-dimensional object during said baking step.
Fong teaches fill cure depths are tightly spaced vectors drawn on the regions of the part that form upfacing or downfacing surfaces, [0095].
Hull teaches boundary vectors are drawn to cure a desired depth of material but also cure a finite width of material at the edge of the objects, see Col. 43, lines 10-15. Hull teaches cure compensation is done only to boundary vectors; hatch and fill are determined after compensation is completed, see Col. 45, lines 15-22, Fig. 30J, 31S, and 32a-b. Hull teaches an interface computer 4 where the object data is manipulated to optimize the data and provide output vectors which reduce stress, curl and distortion, Col. 11, lines 55-60. Hull teaches post processing including heat curing to complete polymerization, see Col. 21, lines 25-30. Thus the process of Fong in combination with Hull meets the claimed said circumferential boundary portion configured to enhance dimensional uniformity of said three-dimensional objects by reducing distortion of each said three-dimensional object during said baking step.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the Border Overcure technique of Fong with the cure compensations to boundaries taught by Hull in order to reduce stress, curl and distortion, Col. 11, lines 55-60.


Regarding claim 11, Fong as modified by Hull meets the claimed wherein said circumferential boundary portion is interrupted or perforated. (Hull teaches cure compensation is done only to boundary vectors; hatch and fill are determined after compensation is completed, see Col. 45, lines 15-22, Fig. 31s, annotated above).


Regarding claim 12, Fong as modified by Hull meets the claimed, wherein said circumferential boundary portion is uninterrupted. (Fong teaches a “Border Overcure 0.009 inch” in Table 2, and does not teach interruptions to the borders. Hull teaches boundary vectors are drawn to cure a finite width of material at the edge of the objects, see Col. 43, lines 10-15, Fig. 32A-B.) 

Regarding claim 13, Fong as modified by Hull meets the claimed wherein said circumferential boundary portion comprises a surface edge portion. (Hull, Fig. 31s, annotated above).

Regarding claim 14, Fong as modified by Hull meets the claimed, wherein said circumferential boundary portion comprises an internal boundary portion. (Hull, Fig. 31s, annotated above).

Regarding claim 15, Fong as modified by Hull meets the claimed, wherein said circumferential boundary portion comprises a combination of at least one surface edge portion and at least one internal boundary portion. (Hull, Fig. 31s, annotated above).


Regarding claim 17, Fong as modified by Hull does not explicitly teach the claimed wherein: (i) that portion of said intermediate object that includes said boundary portion has an average thickness of from 0.4 or 0.5 millimeters to 5 or 10 millimeters; and/or (ii) said boundary portion has an average thickness of from 10 or 50 micrometers to 100 or 200 micrometers.
Fong teaches Border Overcure thickness of 0.009 inches (229 micrometers). 
Hull teaches the bottom 0.25 inch (6.35 millimeter) or so of the object is a support structure on which the desired part is built, Col. 6, lines 40-45.  Hull teaches boundary vectors are drawn to cure a desired depth of material but also cure a finite width of material at the edge of the objects, see Col. 43, lines 10-15
It would have been obvious to vary the thickness of the object and boundary portion of the object in order to optimize the desired tolerance of the 3D printing system, Col. 43, lines 10-15, while optimizing the data to reduce stress, curl and distortion, Col. 11, lines 55-60.

Regarding claim 18, Fong as modified by Hull meets the claimed wherein said cleaning step is carried out by wiping including blowing, washing, (rinsed [0090]) or a combination thereof.

Regarding claim 19, Fong as modified by Hull meets the claimed wherein said objects are produced simultaneously as a batch thereof on the same carrier platform. (Fong teaches machine was used to prepare 24 objects using the formulation of Example 1, see [0104]. Examiner interprets the 24 objects made together at once on a single machine to be meet the claimed batch, as the term is understood in view of the instant specification, see [0095]). 

Allowable Subject Matter
Claims 7-9 are allowed.
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7 and 16 recite wherein said circumferential boundary portion is feathered in the Z dimension.
Examiner notes that “feathered” is interpreted in light of the specification as described in Fig. 6B to be tapered in the Z dimension. 
Neither Fong nor Hull teaches feathering or tapering the amount of overcuring in the Z dimension. Therefore, neither meets the claimed circumferential boundary portion is feathered in the Z dimension, where the boundary portion is recited in claim 1 and 10 to require overexposing and configured to reduce distortion. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744